May 1, 2017 DREYFUS SELECT MANAGERS SMALL CAP VALUE FUND (Class A, C, I and Y shares) Supplement to Summary Prospectus and Statutory Prospectus dated March 31, 2017 The following information supplements and supersedes any contrary information contained in the fund’s prospectus: With the fund board’s approval, The Dreyfus Corporation (Dreyfus), the fund’s investment adviser, has terminated the Sub-Investment Advisory Agreement between Dreyfus and Lombardia Capital Partners, LLC (Lombardia) , a subadviser to the fund, effective May 1, 2017. The portion of the assets of the fund under Lombardia ’s management will be allocated to certain of the fund
